DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/23/2021, in which, claims 1-19, are pending. Claims 1, 15 and 19 are independent. Claims 2-14 and 16, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NACMAN et al., ([USPAP 20100309528]).

Referring to claim 1, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), comprising: two scanning components ([two scanning elements 31A and 32b of fig 3A, i.e. duplex scanning station 30D includes upper and lower scanning elements 32a, 32b see 0064-0065]),  and two backlight plates ([see 0065, documents that are directed past scanning elements 32a, 32b are illuminated by a lamp assembly supported on frames 36a, 36b and comprise lamps 42a, 42b]);
 a scanning channel is formed between the two scanning components ([see [0071] fig.3A shows a duplex scanning system 32A and 32B, wherein scanned images for both sides of a duplex image are transmitted to the main scanner electronics module, each by a different channel]); 
the two scanning components ([32a and 32b of fig 3A) are staggered, ([see [0071] shows in fig 3A a duplex scanning system 32A and 32B, wherein scanned images for both sides of a duplex image are transmitted to the main scanner electronics module, each by a different channel]);
 the two backlight plates ([lamp covers 44a, 44b fig 3A.for directing light towards the document to be scanned]), are respectively located on both sides of the scanning channel and fixedly arranged with the same-side scanning component, ([see 0065]) documents that are directed past scanning elements 32a, 32b are illuminated by a lamp assembly supported on frames 36a, 36b and comprise lamps 42a, 42b, and lamp covers 44a, 44b for directing light towards the document to be scanned]); and 
each backlight plate ([lamp covers 44a, 44b of fig 3A]) is used to provide backlight for the opposite-side scanning component, ([scanning component 32a and 32b of fig 3A positioned on opposite side of the scanning parts]).

Referring to claim 2, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein one side of each scanning component ([32A and 32b of fig 3A]) facing the scanning channel is provided with a light inlet ([11 scanner electronics module, each by a different channel); one side of the backlight plate ([lamp covers 44a, 44b of fig 3A])  facing the scanning channel is provided with a light guide groove ([lamp covers 44a, 44b fig 3A, for directing light towards the document to be scanned]), corresponding to the light inlet ([11 scanner electronics module, each by a different channel]), of the corresponding scanning component ([32a and 32b of fig 3A]); and a light source ([a light reflecting concave surfaces 50a, 50b to further aid in directing light from lamps 42a, 42b to illuminate the document], see 0065]) is arranged in the light guide groove, ([lamp covers 44a, 44b fig 3A, for directing light towards the document to be scanned]).

Referring to claim 3, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein a reflector ([light from the illuminated document is reflected to lens 46]) is also arranged in the light guide groove (21); the reflector ([ a light reflecting concave surfaces 50a, 50b to further aid in directing light from lamps 42a, 42b to illuminate the document]) is provided with an arc-shaped reflective surface facing the light inlet ([11 scanner electronics module, each by a different channel]); and the light source ([lamp covers 44a, 44b of fig 3A]), is configured to face the arc-shaped reflective surface.

Referring to claim 4, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein the arc-shaped reflective surface is located on one side of the reflector (light from the illuminated document is reflected to lens 46]), and the light source ([lamp covers 44a, 44b fig 3A is located on one side of the reflector ([a light reflecting concave surfaces 50a, 50b to further aid in directing light from lamps 42a, 42b to illuminate the document]) close to the arc-shaped reflective surface and installed on the side wall of the light guide groove, ([lamp covers 44a, 44b fig 3A, for directing light towards the document to be scanned]i.e. light grove]).

Referring to claim 5, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein an opening of the light guide groove is provided with a baffle plate horizontally extending from the side wall of one side, and the light source ([42a and 42b) is located under the baffle plate ([a light reflecting concave surfaces 50a, 50b to further aid in directing light from lamps 42a, 42b to illuminate the document]).

Referring to claim 6, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein each scanning component ([scanning elements 32a, 32b]) is also provided with a light supplement lamp ([light from lamps 42a, 42b to illuminate the document]), configured to face the backlight plate ([light from lamps 42a, 42b to illuminate the document])

Referring to claim 7, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein the scanning components ([scanning elements 32a, 32b]) are provided with two light supplement lamps, and the two light supplement lamps  are respectively located on both sides of the light inlet  and arranged in sequence in a direction away from the adjacent backlight plate, ([light from lamps 42a, 42b to illuminate the document] from the illuminated document is reflected to lens 46]).

Referring to claim 8, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), wherein the light supplement lamps ([light from lamps 42a, 42b to illuminate the document]), are arranged obliquely, and the distance between the two light supplement lamps ([light from lamps 42a, 42b to illuminate the document]), is gradually decreased away from the opposite backlight plates ([lamp covers 44a, 44b fig 3A.for directing light towards the document to be scanned]i.e. a lamp plate]).

Referring to claim 9, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate (40), a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]) 

Referring to claim 10, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), further comprising a loading tray  that can be placed in the scanning channel; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]);
and a transparent loading region is arranged in the middle of the loading tray ; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]), preferably, the upper side and the lower side of the loading tray are provided with an upper calibration part and a lower calibration part for calibrating the upper scanning component and the lower scanning component  respectively, and the upper calibration part and the lower calibration part ([the images from side 1 or side 2 are transmitted downstream, controller 425A may output image A and pass image B though in the correct sequence]), are located on the same side of the transparent loading region along the extending direction of the upper slide rail ([110 of fig 33]).

Referring to claim 11, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate (40), a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]).

Referring to claim 12, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), further comprising a loading tray  that can be placed in the scanning channel; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]);
and a transparent loading region is arranged in the middle of the loading tray ; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]), preferably, the upper side and the lower side of the loading tray are provided with an upper calibration part and a lower calibration part for calibrating the upper scanning component and the lower scanning component  respectively, and the upper calibration part and the lower calibration part ([the images from side 1 or side 2 are transmitted downstream, controller 425A may output image A and pass image B though in the correct sequence]), are located on the same side of the transparent loading region along the extending direction of the upper slide rail ([110 of fig 33]).

Referring to claim 13, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate (40), a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A])

Referring to claim 14, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), further comprising a loading tray  that can be placed in the scanning channel; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]);
and a transparent loading region is arranged in the middle of the loading tray ; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]), preferably, the upper side and the lower side of the loading tray are provided with an upper calibration part and a lower calibration part for calibrating the upper scanning component and the lower scanning component  respectively, and the upper calibration part and the lower calibration part ([the images from side 1 or side 2 are transmitted downstream, controller 425A may output image A and pass image B though in the correct sequence]), are located on the same side of the transparent loading region along the extending direction of the upper slide rail ([110 of fig 33]).

Referring to claim 15, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate (40), a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]) 

Referring to claim 16, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate (40), a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A])

Referring to claim 17, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate, a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]).

Referring to claim 18, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), further comprising a loading tray  that can be placed in the scanning channel; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]);
and a transparent loading region is arranged in the middle of the loading tray ; ([0020] document input tray 20 is provided with a document feeder 22 for feeding documents D out from document input tray 20]), preferably, the upper side and the lower side of the loading tray are provided with an upper calibration part and a lower calibration part for calibrating the upper scanning component and the lower scanning component  respectively, and the upper calibration part and the lower calibration part ([the images from side 1 or side 2 are transmitted downstream, controller 425A may output image A and pass image B though in the correct sequence]), are located on the same side of the transparent loading region along the extending direction of the upper slide rail ([110 of fig 33]).

Referring to claim 19, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A, a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate, a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 	the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]).

Referring to claim 20, Nacman teaches a double-sided synchronous scanning device ([a duplex scanning station as shown in fig 3A]), ([a duplex scanning station as shown in fig 3A]), preferably comprising an upper scanning component (32a of fig 3A), an upper backlight plate, a lower scanning component (32b), a lower backlight plate ([90 pf fog 3A]), a housing (100 of fig 3) and a driving mechanism, wherein an upper slide rail (101) and a lower slide rail ([support rail 110 of fig 1]) arranged in parallel are installed in the housing ([see 0029-0030]);
 the upper scanning component ([32A of fig 3A]) and the lower scanning component ([32b of fig 3A) can be slidably installed on the upper slide rail 110 of fig 1) and the lower slide rail (110 of fig 3a) respectively; ([the scanning element 32 is moved across the platen 112, the sensor array 38 fig 3a]);
the driving mechanism ([110 of fig 3]) is used to drive the upper scanning component 32a of fig 3]) and the lower scanning component ([32b of fig 3]) to slide synchronously; the upper backlight plate  is fixed with the upper scanning component (20); and the lower backlight plate  is fixed with the lower scanning component ([32b of fig 3A]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677